357DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed on 2/22/2019. Per the amendment, claims 1-15 have been amended. As such, claims 1-15 are pending in the instant application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabian et al. (US 2018/0078798 A1).
With respect to claim 1, Fabian teaches a breathing mask (Fig.1, 100), comprising: - a venting system for ventilating the mask ([0160], “actively controlled power-assisted ventilation valves”); - a detector ([0128], “physiological sensors” 410, not shown on mask); for providing respiration data of a user wearing the mask ([0132], breathing rate, temperature, composition of breath); and wherein the detector is located such that at least one physical property of air inside the breathing mask can be detected ([0132] where physiological sensors are placed in mask portion 102 to determine a user’s breathing rate, temperature, or composition); - a controller ([0138] “control unit” 470) configured to activate the venting system based on the respiration data ([0031], “Preferably, the controller is configured to:… receive sensed parameters from the one or more sensors; control the controllable inlet blower and/or the controllable outlet valve in accordance with the updated local control data and sensed parameters received from the one or more sensors.” See also [0160], “The valves can include a one-way valve in combination with a fan to effect or assist the movement of air through the valve and the respirator. The one-way valve and the fan can be actively controlled by a microcontroller based on sensor readings such as pressure, temperature or humidity, or any combination of those sensor readings.” And [0178], “active valve actuation is utilized to open and/or close the exhalation or outlet valve. The actuation is preferably tied to the user's breathing cycle.”); the controller is configured to: predict future respiration data based on historic respiration data of at least one earlier detected inhaling or exhaling cycle ([0045]-[0048], where the controller maintains data received from the sensor in memory and updates the control data based on the sensed data and opens or shuts the valves depending on the data for the next inhalation or exhalation; see also [0169]-[0170] where the electronic system of the controller gathers data from the sensors and responds to sensed changes within the data  and determine whether a future inhaling or exhaling cycle will occur based on predicted future respiration data  ([0160], “The microcontroller can be configured to preemptively and periodically activate the valve and/or fan in advance of any instance of a sensor-detected change to account for a user's monitored cyclical breathing pattern.”, where the term “preemptively” indicates predicted future data; and [0163], “Pressure, temperature or humidity sensors, or any combination of those sensors, provide readings to a microcontroller, which operates the valve or predictively determines when to operate the valves based on a user's breathing pattern. The inlet valve or the exhaust valve can be actively or passively actuated”); activate the venting system before the determined future inhaling or exhaling cycle commences ([0026-0028], “the controller is configured to control the outlet valve and/or the inlet fan to open the outlet valve at or before the beginning of the exhalation phase of the user's breathing cycle”, and [0031] and [0160], “The microcontroller can be configured to preemptively and periodically activate the valve and/or fan in advance of any instance of a sensor-detected change to account for a user's monitored cyclical breathing pattern.”)
With respect to claim 2, Fabian teaches wherein the controller is configured to predict a wave trend of future respiration data based on the historic respiration data ([0160], “The microcontroller can be configured to preemptively and periodically activate the valve and/or fan in advance of any instance of a sensor-detected change to account for a user's monitored cyclical breathing pattern.”, where the term “preemptively” indicates predicted future data; and [0163], “Pressure, temperature or humidity sensors, or any combination of those sensors, provide readings to a microcontroller, which operates the valve or predictively determines when to operate the valves based on a user's breathing pattern); additionally, see also [0169]-[0170] where the electronic system of the controller gathers data from the sensors and responds to sensed changes within the data and sensing a change in data requires the comparison of the current data with the historic data already collected).
claim 5, Fabian teaches wherein the controller - is configured to adapt velocity of air flow produced by the venting system based on a pre-determined level of the at least one physical property ([0172], where the valve includes a fan that works in conjunction with the valve and therefore turns on and increases the velocity of the air flow based on sensor readings from the sensor. See also [0238] where the valve timing is based on pressure threshold.)
With respect to claim 6, Fabian teaches wherein the venting system is a unidirectional venting system adapted for drawing air out of the mask ([0012], outlet path with a controllable outlet valve); and wherein the controller is configured to activate the unidirectional venting system before the determined future exhaling cycle commences ([0225], “the opening of the outlet valve can be advanced (e.g. such that the opening of the valve anticipates the beginning of the exhalation stage of the breathing cycle)”, and [0234] where “the outlet valve may be actively opened or released marginally before the end of the inhalation phase” ); and wherein the controller is configured to stop the unidirectional venting system before the determined future inhaling cycle commences ([0224], where it is possible to close the outlet valve earlier than the end of the exhalation cycle).
With respect to claim 7, Fabian teaches wherein the venting system comprises a first component, adapted for drawing air out of the mask ([0160], “outlet valve”), and a second component adapted for drawing air into the mask ([0160], “inlet fan”); and wherein the controller is configured to activate the first component before the determined future exhaling cycle commences ([0225] and [0234]); and wherein the controller is configured to activate the second component before the determined future inhaling cycle commences ([0022], where controller controls inlet fan; and [0027]the inlet fan is controlled before the end of exhalation, therefore before the beginning of inhalation.)
With respect to claim 8, Fabian teaches wherein the venting system is a bidirectional venting system ([0012] the system comprises and outlet valve and inlet path with filter; [0020] the inlet path comprises an inlet fan) comprising an air filter ([0029], one-way inlet valve downstream from inlet  and wherein the controller is configured to activate the venting system such that air is drawn out of the mask before the determined future exhaling cycle commences ([0225] and [0234]); and wherein the controller is configured to activate the venting system such that air is drawn into the mask before the determined future inhaling cycle commences ([0022], where controller controls inlet fan; and [0027]the inlet fan is controlled before the end of exhalation, therefore before the beginning of inhalation.)
With respect to claim 9, Fabian teaches wherein the detector comprises a temperature sensor and/or a humidity sensor ([0128] and [0132], humidity or temperature sensor).
With respect to claim 10, Fabian teaches wherein the detector comprises a pressure sensor, and wherein the at least one physical property is pressure ([0132], “air pressure sensor 424 can be positioned within the respiratory mask portion 102, and pressure readings can be analyzed, for example, to determine a user's breathing rate or otherwise characterize the user's breathing.”).
With respect to claim 11, Fabian teaches wherein the detector comprises a carbon dioxide sensor, and wherein the at least one physical property is carbon dioxide level ([0128], “carbon dioxide sensor”).
With respect to claim 13, Fabian teaches A method for controlling a venting system of a breathing mask (Abstract), comprising:  receiving historic respiration data of at least one inhaling or exhaling cycle of a user wearing the mask ([0045]-[0048], where the controller maintains data received from the sensor in memory and updates the control data based on the sensed data; see also [0169]-[0170], where the electronic system of the controller gathers data from the sensors and responds to sensed changes within the data and sensing a change in data requires the comparison of the current data with the historic data already collected);  predicting future respiration data based on the historic respiration data ([0045]-[0048], where the controller maintains data received from the sensor in memory and updates the control data based on the sensed data and opens or shuts the valves ; see also [0169]-[0170] where the electronic system of the controller gathers data from the sensors and responds to sensed changes within the data and sensing a change in data requires the comparison of the current data with the historic data already collected); determining whether a future inhaling or exhaling cycle will occur based on the predicted future respiration data ([0160], “The microcontroller can be configured to preemptively and periodically activate the valve and/or fan in advance of any instance of a sensor-detected change to account for a user's monitored cyclical breathing pattern.”, where the term “preemptively” indicates predicted future data; and [0163], “Pressure, temperature or humidity sensors, or any combination of those sensors, provide readings to a microcontroller, which operates the valve or predictively determines when to operate the valves based on a user's breathing pattern. The inlet valve or the exhaust valve can be actively or passively actuated”); activating the venting system before the determined future inhaling or exhaling cycle commences ([0026-0028], “the controller is configured to control the outlet valve and/or the inlet fan to open the outlet valve at or before the beginning of the exhalation phase of the user's breathing cycle”, and [0031] and [0160], “The microcontroller can be configured to preemptively and periodically activate the valve and/or fan in advance of any instance of a sensor-detected change to account for a user's monitored cyclical breathing pattern.”).
With respect to claim 14, Fabian teaches wherein predicting the future respiration data based on the historic respiration data comprises predicting a wave trend of future respiration data based on the historic respiration data ([0160], “The microcontroller can be configured to preemptively and periodically activate the valve and/or fan in advance of any instance of a sensor-detected change to account for a user's monitored cyclical breathing pattern.”, where the term “preemptively” indicates predicted future data; and [0163], “Pressure, temperature or humidity sensors, or any combination of those sensors, provide readings to a microcontroller, which operates the valve or predictively determines when to operate the valves based on a user's breathing pattern); additionally, see also .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fabian in view of O’Leary et al. (GB 2523180 A).
With respect to claim 12, Fabian teaches the limitations of claim 1. 
Fabian does not teach wherein the detector comprises an oxygen sensor, wherein the at least one physical property is oxygen level.
However, O’Leary teaches a mask (Fig.1) comprising an oxygen sensor that detects oxygen levels as one known way of determining the composition of a user’s inhalation and exhalation.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the detector of Fabian to comprise an oxygen .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fabian in view of Titchener (US 20110230779 A1).
With respect to claim 15, Fabian teaches the limitations of claim 13.
Fabian does not teach wherein predicting the future respiration data based on the historic respiration data comprises predicting the future respiration data based on slope values of current and historic respiration data.
However, Titchener teaches a method of detecting transitions of a breathing cycle and determining a breathing waveform based on sensed data using slope values of current and historic respiration data to control a breathing apparatus(see graph of first derivative/slope in Fig.5C and [0012]-[0020], “a method of determining the transition between inspiration and expiration of a patient's respiratory cycle including measuring a patient's respiratory flow to obtain a flow waveform indicative of the respiratory flow, obtaining a second derivative of the flow waveform or part thereof, and determining an inspiration/expiration transition of the patient's respiratory flow by identifying the steepest descent of the flow waveform using the second derivative of the flow waveform.”) as a known method for accurately determining transitions between inhalation and exhalation for use in the control of respiratory devices ([0011]-[0012].
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of Fabian to predict future respiration data based on slope values of current and historic respiration data as taught by Titchener as a known method of accurately determining breathing transitions for the control and use of respiratory devices.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 3, the prior art of record does not disclose “wherein the controller is configured to predict the future respiration data based on slope values of respiration data and a baseline value of the historic respiration data.” In combination with the rest of the limitations of the claims. The closest prior art of record, Fabian, instead discloses that the future respiration data is based on an average value of the sensed pressure levels in the previous breathing cycles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szasz et al. (US 20190358473 A1) discloses a similar mask comprising an outlet valve and air monitoring. Song (US 20180236275 A1) discloses a face mask comprising a filter and fan for breathing assistance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANA A GALLEGOS/Examiner, Art Unit 3785     


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785